641 S.E.2d 514 (2007)
RICE et al.
v.
GRUBBS.
No. S06A2024.
Supreme Court of Georgia.
January 8, 2007.
Reconsideration Denied February 26, 2007.
*515 J. Andrew Rice, Powder Springs, Appellant pro se.
Kathryn W. Rice, Powder Springs, Appellant pro se.
Thurbert E. Baker, Atty. Gen., Rebecca S. Mick, Ann Skjei Brumbaugh, Dennis R. Dunn, Asst. Attys. Gen., Department of Law, Atlanta, for Appellee.
SEARS, Chief Justice.
This case involves the trial court's denial of a writ of prohibition filed by J. Andrew Rice and Kathryn W. Rice in which they contended that Judge Adele Grubbs should be barred from presiding over any case currently pending or pursued in the future by the Rices. Having reviewed the record before us, we find that the trial court did not err in denying the writ of prohibition. In its order denying the writ of prohibition, however, the trial court assessed attorney fees against the Rices without holding a prior hearing on the matter. In order to enter an award of attorney fees, a hearing is required "because an oral hearing gives the party opposing attorney fees an opportunity to confront and challenge testimony with regard to the need for, and value of, legal services." (Citations omitted.) Evers v. Evers, 277 Ga. 132(1), 587 S.E.2d 22 (2003). Accordingly, we must vacate the award of attorney fees and remand this case to the trial court in order for the requisite hearing to be held.
Judgment affirmed in part, vacated in part, and case remanded with direction.
All the Justices concur.